Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

AGREEMENT made this 16th day of August 2004, by and between InteliData
Technologies Corporation (“INTELIDATA” or the “Company”) and Michael E. Jennings
(“Employee”).

 

WHEREAS, INTELIDATA and Employee are parties to an “Employment and
Non-Competition Agreement” dated June 14, 2000 (the “Employment Agreement”) and
an amended and restated “Change in Control Severance Agreement”, effective
February 3, 2003 (the “Change in Control Agreement”), which set forth certain
rights, benefits and obligations of INTELIDATA and Employee; and

 

WHEREAS, INTELIDATA and Employee mutually desire to reach an agreement as to the
rights, benefits and obligations of INTELIDATA and Employee concerning
Employee’s employment with INTELIDATA and his separation from employment,

 

NOW THEREFORE, the parties agree as follows:

 

1. Separation Date. Employee’s last day of employment shall be August 15, 2004
(the “Separation Date”). No additional leave accrual shall occur after the
Separation Date. Employee will resign his duties as an employee effective as of
the Separation Date. Employee’s separation from employment will not affect his
service on the Company’s Board of Directors.

 

2. Duties. From the date of this Agreement through the Separation Date, Employee
shall be focused primarily on transitioning responsibilities in accordance with
the directions of InteliData’s Chief Executive Officer.

 

3. Severance Benefits and Consideration. In consideration of the termination of
the Employment Agreement, except as set forth in Paragraph 5 below, and the
Change in Control Agreement, and entering into the General Release and Waiver
set forth in Paragraph 7, below, and Employee’s agreement to continue employment
through the Separation Date, INTELIDATA agrees to provide Employee the
compensation and benefits (the “Severance Benefits”) set forth below, net of any
required withholdings:

 

  a. Employee shall continue to be paid at his current full salary rate through
the Separation Date. Any salary payments earned up to the Separation Date shall
be paid on INTELIDATA’s normal pay period for such payments. Employee will
continue to participate in all employee benefit plans as he currently
participates in the normal course pursuant to their terms through the Separation
Date.

 

  b. Employee will be paid accrued and unused vacation pay through the
Separation Date within thirty (30) days of the Separation Date.

 

  c. All Stock Options and Stock Awards granted to Employee shall not terminate
until, and shall continue to vest through, October 31, 2004.



--------------------------------------------------------------------------------

  d. Employee will be allowed to keep the 2000 Toyota Camry automobile that was
purchased by the Company and was titled in Employee’s name for administrative
purposes and Employee will be taxed on the fair market value of the automobile.

 

  e. In the event that there is a “Change in Control” of the Company (as defined
below) that occurs on or before August 16, 2005, Employee shall be paid a
severance payment in cash of $200,000 within thirty (30) days of the date of the
Change in Control.

 

A “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

(i) Any Person, or any Persons acting together which would constitute a “group”
for purposes of section 13(d) of the Securities Exchange Act of 1934, together
with any affiliate thereof shall beneficially own (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) at least 50% of the total
voting power of all classes of capital stock of the Company entitled to vote
generally in the election of directors of the Company after such event or series
of events; or

 

(ii) Any event or series of events that results in the Directors on the Board of
Directors, who were Directors prior to the event or series of events, to cease
to constitute a majority of the Board of Directors of any parent of or successor
to the Company; or

 

(iii) The merger, consolidation or reorganization (a) in which the Company is
the continuing or surviving corporation, (b) in which the Company is not the
continuing or surviving corporation, or (c) pursuant to which the Company’s
common stock would be converted into cash, securities or other property, except
in the case of either (a), (b), or (c), a consolidation, merger or
reorganization of the company in which the holders of the Common Stock
immediately prior to the consolidation, merger, or reorganization have, directly
or indirectly, at least a majority of the total voting power of all classes of
capital stock entitled to vote generally in the election of directors of the
continuing or surviving corporation immediately after such consolidation, merger
or reorganization in substantially the same proportion as their ownership of
Common Stock immediately before such transaction ; or

 

(iv) The consummation of a tender or exchange offer for shares of the Company’s
Common Stock (other than tender or exchange offers made by the Company or
Company-sponsored employee benefit plans) for at least 50% of the total voting
policy of all classes of stock of the company entitled to vote generally in the
election of directors of the Company; or

 

(v) The sale or transfer of all or substantially all of the assets of the
Company to an unaffiliated corporation, Person or entity.

 

For purposes of this Section, “Person” shall have the meaning given in Section
(3)(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof; however, a Person shall not include (i) the Company or any of its
subsidiaries or



--------------------------------------------------------------------------------

affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

The Severance Benefits shall be the sole consideration due from INTELIDATA to
Employee relating to Employee’s employment with INTELIDATA and his separation
from employment and in return for the General Release and Waiver in Paragraph 7,
below. Employee accepts the Severance Benefits as a final accord and
satisfaction of all payments due from the Company relating to Employee’s
employment. Employee understands that by offering these Severance Benefits and
entering into this Agreement, INTELIDATA does not admit liability for any
wrongful or unlawful act in connection either with Employee’s separation from
employment or with making this offer.

 

4. Consulting Agreement. The parties agree to enter into a Consulting Agreement
effective on the Separation Date whereby the Company shall have the right to
obtain consulting services from the Employee after the Separation Date. Employee
also agrees that, upon request of the Company, he will provide a reasonable
level of consulting services and participate in the due diligence process
related to a potential Change in Control transaction as contemplated in Section
3(e) above.

 

5. Employment Agreement. The “Employee Confidentiality and Nondisclosure
Agreement” Employee entered into effective as of July 13, 2000 shall survive the
Separation Date and Employee’s termination of employment. The Employment
Agreement shall terminate on the Separation Date; provided however, the
provisions of Sections 4 and 5 of the Employment Agreement regarding
“Non-Competition, Non-Hire, Non-Disparagement” and “Confidentiality” shall
survive termination in accordance with their terms. Any breach of such
provisions shall be grounds for termination of the payments described in this
Agreement.

 

6. Change in Control Agreement. The amended and restated Change in Control
Agreement shall terminate as of the Separation Date.

 

7. Employee General Release and Waiver. Employee voluntarily and knowingly
executes this General Release and Waiver in consideration of the Severance
Benefits set forth in Paragraph 3 above. With the intention of binding Employee,
Employee’s heirs, and Employee’s personal and/or legal representatives,
successors, and assigns, Employee does hereby waive, release, and forever
discharge InteliData and/or its successors, assigns, subsidiaries, including,
without limitation, Home Account Holdings, Inc. and Home Account Network, Inc.,
affiliated or related entities, and/or its owners, officers, employees,
directors, agents, and representatives (“InteliData and its Affiliates”) of all
charges, complaints, causes of action, and claims of any kind, including but not
limited to claims under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Rehabilitations Act
of 1973, WARN Act, any other federal, state or local law prohibiting
discrimination on account of Employee’s race, color, sex, marital status,
national origin or any disability Employee may have, for wrongful termination
and any or common law, for back pay, overtime wages, front pay, lost benefits,
compensatory damages, liquidated damages, punitive damages, attorneys’ fees and
costs, or any other damages arising from



--------------------------------------------------------------------------------

events, acts, or omissions which occurred prior to the date the Employee
executes this Agreement, whether such claims are presently known or hereafter
discovered. This release of claims includes but is not limited to: 1) any claims
the Employee may have arising from the terms and conditions of his employment by
InteliData, its subsidiaries and affiliates or his termination from employment,
2) any claim for reemployment or reinstatement with InteliData or any affiliated
company; and 3) any claims for attorney’s fees, settlement costs, or any other
costs incurred by Employee in connection with entering into this Agreement. This
waiver does not apply to any rights or claims that relate to events which may
occur after the date this Agreement is effective.

 

8. Period for Revocation. With respect to the General Release and Waiver in
paragraph 7, Employee agrees and understands that Employee is specifically
releasing all claims under the Age Discrimination in Employment Act (ADEA), as
amended, 29 U.S.C. § 621 et seq. Employee states that his waiver of ADEA claims
is knowing and voluntary, and he understands that he is forever releasing
InteliData and its Affiliates and covenanting not to sue with respect to such
claims. Employee further acknowledges that Employee has had, or waives his right
to have, at least twenty-one (21) days to consider this Agreement to waive and
release any claims he might have against InteliData and its Affiliates,
including claims under the ADEA. This Agreement shall become effective and
enforceable seven (7) days after the date it is executed, and Employee
understands that he has the right to review it with an attorney of his choice
and to revoke this Agreement at any time within that seven (7) day period. If
the end of the revocation period falls on a Saturday, Sunday or legal holiday in
they Commonwealth of Virginia, the revocation period will be extended until the
next day that is not a Saturday, Sunday or legal holiday. If Employee elects to
revoke this Agreement within this seven day period, Employee must do so by
delivering a written notice of revocation to the INTELIDATA CEO no later than
5:00 p.m. on the seventh day after Employee has signed the Agreement. If
Employee fails to sign this Agreement, or if Employee revokes the Agreement
before the expiration of the seven day period, this Agreement shall be cancelled
and void and neither party shall have any rights or obligations arising under it
and Employee shall not be entitled to receive any benefits or payments under
this Agreement.

 

9. No Employee Assignment. This Agreement may not be assigned, in whole or in
part, by Employee and shall fully bind, and inure to the benefit of, the heirs,
successors and representatives of the parties.

 

10. Acknowledgment. Employee acknowledges that Employee has read and understands
the Agreement and executes it voluntarily and without coercion. Employee further
acknowledges that Employee is hereby advised of Employee’s right to consult with
an attorney of Employee’s choice at Employee’s own expense prior to executing
this Agreement. Finally, Employee acknowledges and agrees that the payments and
promises reflected in this Agreement constitute good and sufficient
consideration for the foregoing waiver and release, as well as the other
promises made herein, and exceed anything of value to which Employee is owed by
InteliData. Employee acknowledges he is responsible for any tax consequences of
the payments made pursuant to this Agreement.

 

11. Entire Agreement. The Agreement is the final and complete agreement between
the parties as to the subject matter herein, and shall, to the extent it
conflicts with any prior oral or written agreement between the parties,
supercede such prior agreements with the exception of



--------------------------------------------------------------------------------

executed Confidentiality and Non-Disclosure Agreements, the “Non-Competition,
Non-Hire, and Non-Disparagement” provisions contained in Section 4 of the
“Employment and Non-Competition Agreement”, dated June 14, 2000, between the
Company and Employee, and executed Stock Option/Stock Award Agreements, which
all shall survive pursuant to their terms except as otherwise modified by this
Agreement. No modification of this Agreement shall be made unless in writing and
signed by both parties. Neither party shall disclose the contents of this
Agreement to any third party, except as may be required by law. This Agreement
shall be governed by the laws of the State of Virginia. It shall be interpreted
according to the fair meaning of its terms and not strictly in favor of, or
against, any party. Nothing herein shall eliminate or affect Employee’s rights
under any Company employee benefit plan to the extent Employee is vested
therein. Employee’s eligibility for and rights to benefits under such plans
shall be determined in accordance with the applicable plan documents.

 

 

EMPLOYEE

     

INTELIDATA TECHNOLOGIES CORPORATION

 

/s/ Michael E. Jennings

--------------------------------------------------------------------------------

  BY:  

/s/ Alfred S. Dominick, Jr.

--------------------------------------------------------------------------------

Michael E. Jennings       Alfred S. Dominick, Jr.         Chief Executive
Officer